Writ of certiorari to review the action of the United States Court of Claims, 181 Ct. Cl. 210, 383 F. 2d 1009 (1967), holding that plaintiff’s conviction by a general court-martial on charges involving black market dealings was invalid since it was based on the uncorroborated self-contradictory testimony of a purported accomplice in violation of the mandatory corroboration requirement of paragraph 153a of the Manual for Courts-Martial, and that its violation made the conviction vulnerable to collateral attack in the Court of Claims despite the finality provision of the Code of Military Justice, 10 U.S.C. § 876, since the court-martial lacked jurisdiction to convict under the circumstances of the case. The Supreme Court granted certiorari on April 29, 1968, 390 U.S. 1038, and on January 14,1969, 393 U.S. 348, sub nom. Augenblick, reversed the Court of Claims on the ground that the claim involved a statutory rule of evidence concerning accomplice testimony and did not, on the facts, involve a Constitutional question, but instead involved evaluation of evidence, which is beyond the reach of civil court review.